Citation Nr: 0617929	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  03-32 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

New and material evidence to reopen a claim of service 
connection for a psychiatric disorder, to include anxiety, 
depression, and post-traumatic stress disorder (PTSD) 
(previously addressed as service connection for a psychiatric 
disorder).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1966 to May 1968.                 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.     


FINDINGS OF FACT

1.	A July 1999 rating decision denied service connection for 
a psychiatric disorder to include PTSD.  

2.	Medical evidence received since the July 1999 rating 
decision suggests that the veteran's current psychiatric 
disorder may be related to service.  

3.	In December 2001, a VA examiner reviewed the claims file 
and examined the veteran before concluding that the veteran's 
psychiatric disorder was not related to service. 

4.	In March 2006, an independent medical expert (IME) 
concluded that the veteran's psychiatric disorder was likely 
not related to service.  


CONCLUSIONS OF LAW

1.	A July 1999 rating decision that denied service connection 
for a psychiatric disorder to include PTSD is final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (as in 
effect prior to August 29, 2001), 20.200 (2005).  
 
2.	Certain evidence received since the July 1999 rating 
decision is new and material, and the service connection 
claim for a psychiatric disorder, is reopened.  38 U.S.C.A. 
§§ 5103, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.159, 3.156 
(2005).

3.	A psychiatric disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen his service connection claim 
for a psychiatric disorder.  In the interest of clarity, the 
Board will initially discuss whether this issue has been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claim, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.
 
I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA satisfied VCAA notification requirements in a letter from 
the RO dated in July 2001.  38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  In this letter, the RO informed the veteran of the 
evidence needed to substantiate his claim to reopen, and 
requested from the veteran relevant evidence, or information 
regarding evidence pertaining to the appeal which the RO 
should obtain for the veteran (the Board also finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (veteran should be notified 
that he should submit any pertinent evidence in his 
possession).  In this letter, the RO advised the veteran of 
his responsibility to present new evidence to reopen his 
service connection claim.  And in this letter, the RO 
provided notification to the veteran before adjudicating his 
claim in March 2002.  See Mayfield v. Nicholson, No. 05-7157, 
2006 U.S. App. LEXIS 8145 (Fed. Cir. April 5, 2006) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).  

The Board notes that in the July 2001 letter the RO did not 
provide the veteran with information regarding disability 
ratings and effective dates for the award of benefits.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Nevertheless, 
despite the inadequate notice provided to the veteran on 
these two matters, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
As will be discussed below, the veteran's claim to service 
connection will be denied.  As such, no disability rating or 
effective date will be assigned.  There is therefore no 
possibility of prejudice to the veteran here.    

In sum, the Board finds that VA satisfied VCAA notification 
requirements in the July 2001 letter from VA, despite the 
omission of certain information.    

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating such a 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A (West 2002). 

In this matter, the RO obtained private, VA, and service 
medical records relevant to this matter, and provided the 
veteran with VA medical examination and an IME opinion.  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 




II.  The Merits of the Claim to Reopen the Claim for Service 
Connection

The veteran claims that he incurred a psychiatric disorder 
during service as a result of basic training, abuse from 
supervisors, and fear he experienced while patrolling the 
streets of Chicago during domestic unrest in the 1960s.  He 
is seeking to establish service connection for a psychiatric 
disorder, to include anxiety, depression, and PTSD.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service, including injuries incurred during a period of 
active duty for training.  See 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.6(c), 3.303(a) (2005).    

A.  New and Material Evidence

In July 1999, the RO denied the veteran's claim for service 
connection for a psychiatric disorder to include PTSD.  The 
RO again denied the claim in a January 2000 Statement of the 
Case.  The RO denied the claim on the basis that the evidence 
of record did not show that the veteran's current disorder 
arose during his active duty.  The veteran did not perfect an 
appeal to the Board via the filing of a VA Form 9 substantive 
appeal.  Accordingly, the July 1999 rating decision became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2005).  

In January 2001, the veteran attempted to reopen his claim 
for service connection for a psychiatric disorder.  The RO 
denied the veteran's claim.  The veteran appealed this 
decision to the Board.  The Board, before addressing the 
merits of the veteran's claim, must first determine whether 
new and material evidence has been submitted to warrant the 
reopening of the veteran's claim to VA benefits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  The Board must make its own 
determination on this matter because the preliminary question 
of whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on the merits.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 
38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  New and material evidence, as it applies 
to this case, is evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000).

In this case, the evidence associated with the claims file 
since the July 1999 rating decision became final includes VA 
treatment records, a December 2001 VA compensation 
examination report which states that the veteran's 
psychiatric disorder is not related to service, and an IME 
opinion which concludes likewise.  The RO also received a 
December 2000 private medical opinion, which states that the 
veteran's anxiety and depression are "a direct result of his 
service-related activities[.]"  

This evidence is new because it was not in existence when the 
July 1999 rating decision became final.  The Board must now 
determine whether the evidence is also material.  The Board 
finds that, of the new evidence, the private medical opinion 
is material.  It clearly states that the veteran's current 
psychiatric disorder is related to service, which is crucial 
evidence that the RO found lacking when it denied the 
veteran's claim in July 1999.  Hodge, 155 F.3d at 1363 (Fed. 
Cir. 1998) (holding that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim).  Accordingly, 
the claim for service connection for a psychiatric disorder 
to include anxiety, depression, and PTSD, is reopened. 

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  In Bernard v. Brown, 4 Vet. App. 384 (1994), the 
Court held that before the Board can address a question that 
has not been decided by the RO, it must determine whether the 
veteran has been given adequate notice of the need to submit 
evidence or argument on that question, and an opportunity to 
address the question at a hearing, and, if not, whether the 
veteran is prejudiced thereby.  

The Board finds that the veteran will not be prejudiced by 
proceeding to adjudicate this issue on the merits.  The Board 
notes that the veteran has been notified of all applicable 
laws and regulations pertaining to service connection.  
Moreover, the RO essentially adjudicated the veteran's claim 
on the merits in the August 2003 Statement of the Case.  The 
veteran has also been afforded the opportunity to present 
evidence and argument on the underlying service connection 
issue, and has done so.  Under these circumstances, the Board 
may proceed to adjudicate this claim without prejudice to the 
veteran.

B.  Service Connection 

As previously noted, the veteran may be awarded service 
connection by showing that he currently has a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).    

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(a).  If the chronicity provision is not applicable, a 
claim may still be established if the condition observed 
during service or any applicable presumption period still 
exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

With regard to PTSD claims, service connection requires 
medical evidence diagnosing the disorder in accordance with 
the applicable regulatory criteria, which is: a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2005); Cohen v. Brown, 10 Vet. App. 128 (1997).  
Section 4.125(a) of 38 C.F.R. incorporates the Diagnostic and 
Statistical Manual of Mental Disorders-IV as the governing 
criteria for diagnosing PTSD.  A claimed non-combat stressor 
must be verified.  Further, the veteran's uncorroborated 
testimony is not sufficient to verify a non-combat stressor.  
Cohen, 10 Vet. App. at 146-47; see also Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).

Turning to the facts of this case, the veteran's service 
medical records show that:  in January 1967 the veteran was 
treated for anxiety; in February 1967 he experienced an 
anxiety reaction for which he was prescribed Librium for one 
month; in June 1967 he reported no significant emotional 
complaints; and in February 1968 he was described as an 
anxious man who believed a diarrhea problem may have been 
secondary to his nervousness.  These records also show that, 
in his January 1968 separation report of medical history, the 
veteran indicated that he then had, or had had in the past, 
"frequent trouble sleeping", "depression or excessive 
worry", and "nervous trouble of any sort[.]"  In this 
report, it is noted in the physician's summary section that 
the veteran's nervousness resulted from conflict with 
officers under whom he served months earlier.  In the January 
1968 separation report of medical examination, it is noted 
that the veteran's psychiatric condition was normal.  

In June 1998, the veteran filed an original service 
connection claim for PTSD (later recharacterized as a service 
connection claim for a psychiatric condition to include 
PTSD).  In response, the RO provided the veteran with VA 
compensation examination in June 1999.  The examiner noted 
that he reviewed the veteran's claims file.  He noted that 
the veteran served exclusively in the United States, 
primarily in the Chicago, Illinois area.  He noted the 
veteran's complaints that he experienced stress serving in 
Chicago, due to the fear he experienced while patrolling 
Chicago streets during periods of urban unrest there in the 
late 1960s.  The examiner also noted the veteran's complaints 
of being "harassed" while in service, and that he "blacked 
out" for a period while in service, and can remember nothing 
of this period.  The examiner noted the veteran's career and 
family problems.  The examiner also noted the veteran's 
reluctance to seek mental health assistance out of fear of 
being perceived negatively by others.  The examiner recounted 
the veteran's complaints of current life difficulties, but 
found that the veteran could not "really identify any 
stressor, either when in the military, or any other time, 
which invoked actual or threatened death or serious injury or 
a threat to his physical integrity ... or others."        

Ultimately, the June 1999 examiner found that the veteran did 
not serve in combat, and that the evidence strongly suggested 
that the veteran was trying to portray himself in as 
unfavorable a light as possible.  In closing, the examiner 
found a paradoxical clinical picture - the veteran 
exaggerated certain symptoms and experiences so as to present 
himself as having PTSD, but then minimized certain depressive 
symptomatology.  Nevertheless, the June 1999 examiner 
diagnosed the veteran with a Depressive disorder.  

The veteran submitted a letter from a private treating 
physician, Dr. F.R., who is an internist.  In this letter, 
dated in December 1999, the physician stated in part that the 
veteran's "psychological problems may as well have been 
exacerbated by his exposures in the service[.]"  Dr. F.R. 
submitted another letter in support of the veteran dated in 
December 2000, in which she stated that the veteran's anxiety 
and depression "are a direct result of his service-related 
activities and his problems were exacerbated by those 
activities."  

The veteran again underwent VA compensation examination in 
December 2001.  This examiner also reported that he reviewed 
the veteran's claims file.  As with the June 1999 examiner, 
this examiner reviewed the veteran's military service, his 
difficulties while inservice, and the difficulties he has 
faced since leaving service.  This examiner also found that 
the veteran tended to exaggerate his symptomatology, and 
ultimately found that the veteran did not have PTSD.  
Nevertheless, the examiner diagnosed the veteran with major 
depressive disorder.  But he did not relate this disorder to 
the veteran's military service.  After noting the veteran's 
claims of stressful activity in service, and the possibility 
that inservice bleeding hemorrhoids may have been related to 
such stress, the examiner stated that the veteran's post-
service depression is likely linked to specific stressors 
such as his adjustment to civilian life, his divorce in 1979, 
and the traumatic deaths of two siblings in the 1990s.  The 
examiner concluded that the veteran's depressive 
symptomatology does not appear to be directly linked to his 
military service.  In a clarification dated in August 2003, 
moreover, the examiner ratified this opinion.  

The record contains a March 2006 IME opinion from an 
Assistant Professor of Psychiatry at the Case School of 
Medicine in Cleveland, Ohio.  After reviewing the record, 
this examiner stated that the evidence supports a current 
diagnosis of depressive disorder (not otherwise specified), 
but did not support a diagnosis of PTSD.  And he stated that, 
due to insufficient documentation, he was unable to formulate 
an opinion on whether the veteran has a current anxiety 
disorder.  Nevertheless, the examiner concluded that the 
veteran's depression was likely not related to his service.  
In support, he noted that depression was diagnosed in June 
1999, over 30 years after service.  He noted that two in-
service evaluations did not find the veteran with depression.  
He noted that no service medical records indicated in-service 
depression.  And he noted that the veteran's psychiatric 
state was noted as normal upon discharge from service.  (This 
physician found the veteran with a current sleep disorder, 
dyssomnia not otherwise specified, but the psychiatrist was 
unable to opine a relationship to service.  The veteran has 
not claimed service connection for a sleep disorder.)  

The record also contains new evidence in the form of VA 
clinical records dated between 2001 and 2005 which reflect 
the veteran's treatment with VA therapists.  These records 
detail the veteran's treatment for his depressive disorder 
and anxiety, and detail his claims that his experiences in 
the military caused a psychiatric disorder to include PTSD.  

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a psychiatric disorder, to 
include anxiety, depression, and PTSD.  Though the evidence 
demonstrates that the veteran has a current psychiatric 
disorder, and that he experienced depression and anxiety 
while in service, the preponderance of the evidence of record 
indicates that the inservice experiences are not related to 
the veteran's current psychiatric disorder.  In other words, 
the first and second elements of Pond are established here, 
but the third element - requiring medical nexus evidence 
linking current disorder with an in-service disease or injury 
- is not.  Pond, 12 Vet. App. at 346.    

The veteran's service medical records show that he was 
treated for mental health issues while in service.  However, 
none of the service medical records made any reference to a 
chronic psychiatric disorder, and the veteran's separation 
report of medical examination was negative for such a 
disorder.  Indeed, the earliest evidence of record of a 
psychiatric disorder is the June 1999 VA compensation 
examination report, which is dated over 30 years after the 
veteran's separation from active duty.  

The only medical nexus evidence in support of the veteran's 
claim is the two letters from Dr. F.R., the veteran's 
physician, dated in December 1999 and December 2000.  There 
is no evidence, however, that this physician reviewed the 
veteran's claims file, and she provided no medical rationale 
or explanation for her opinion.  In Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993), the Court rejected a medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed the claimant's service medical records or 
any other relevant documents which would have enabled the 
physician to form an opinion on service connection on an 
independent basis.  See also Swann v. Brown, 5 Vet. App. 177, 
180 (1993) (without a review of the claims file, an opinion 
as to etiology of an underlying disorder can be no better 
than the facts alleged by the veteran).  In light of this 
case law, the private physician's opinion is of little 
probative value.

In contrast, the December 2001 VA examiner and the March 2006 
IME did review the veteran's claims file.  And the opinion of 
neither supports the veteran's claims that his current 
psychiatric disorders relate to service.  The December 2001 
VA examiner explained that rather than service, it was the 
cumulative effect of post-service stressors that likely 
caused the veteran's major depressive symptomatology.  In 
rendering this conclusion, the examiner noted that there was 
no direct evidence demonstrating that the veteran "suffered 
significant symptoms of depression per se while in the 
military[,]" that the veteran did not serve overseas, that 
he seemed ambiguous in providing details of his service and 
the claimed stressors therein, and that the record appeared 
to demonstrate that the veteran exaggerated his symptoms for 
compensation purposes.  Meanwhile, the IME could not find 
that the veteran had a current anxiety disorder, found that 
the veteran did not have PTSD, and found that although the 
veteran has depression, the record does not support the 
notion that it relates to service given the absence of 
symptoms in service, and the length of time after service 
before the first diagnosis of depression.       

The Board places greater probative value on these opinions, 
as each is based on a review of the claims file and each is 
supported by a sound rationale.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (holding that VA may favor the opinion 
of one competent medical expert over that of another when 
decision makers give an adequate statement of reasons and 
bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches....  As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").

Moreover, with regard to the PTSD aspect of the veteran's 
claim, the record contains no PTSD diagnosis.  As noted, the 
claims file contains records documenting the private and VA 
psychiatric treatment and examination the veteran has 
undergone since 1999.  None of the medical personnel treating 
or examining the veteran rendered a PTSD diagnosis - treating 
personnel withheld such a diagnosis, the examining VA 
physicians affirmatively stated that the veteran did not have 
PTSD, the private physician merely referred in her December 
2000 letter to the veteran's PTSD claim, and the IME 
affirmatively found no evidence of PTSD.  Any service 
connection claim for PTSD necessarily fails here therefore.  
38 C.F.R. § 3.304(f) (2005); Cohen, 10 Vet. App. at 138.   

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a psychiatric disorder to include anxiety, 
depression, and PTSD.  Hence, there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies.  38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102.  Despite the veteran's statements that his 
disorder is related to service, as a layperson without 
medical expertise or training, his statements alone are 
insufficient to prove his claim.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu, 2 Vet. App. at 494-95 
(laypersons are not competent to render medical opinions).  
Accordingly, the appeal is denied.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric disorder, 
to include anxiety, depression, and PTSD, is reopened, and to 
this extent only, the appeal is granted.

Entitlement to service connection for a psychiatric disorder, 
to include anxiety, depression, and PTSD, is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


